Citation Nr: 9905431	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-25 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
tinnitus.

(The issue of entitlement to recognition of the veteran's 
son, D. L., as a helpless child is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to February 
1946.

This appeal arises from a January 1997 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for tinnitus.

At his personal hearing in December 1998, the veteran stated 
that he wanted to pursue claims of entitlement to service 
connection for a gastrointestinal disorder and bilateral 
hearing loss.  In addition, in an April 1997 statement, P. A. 
R., M.D., stated that it seemed relatively obvious that the 
veteran's hearing loss indeed resulted from service.  In 
accordance with EF v. Derwinski, 1 Vet. App. 324, 326 (1991), 
the aforementioned matters are referred to the RO for any 
development deemed necessary.  


FINDINGS OF FACT

1.  In a January 1959 rating action, service connection for 
"hissing in ears" was denied.  The veteran did not appeal.

2.  Subsequent to 1959, the newly submitted evidence consists 
of additional medical reports, supporting statements, and 
hearing transcripts.  Included within the medical evidence is 
an April 1997 medical statement in which a doctor states that 
the veteran's tinnitus is related to in-service noise 
exposure.

3.  The foregoing evidence was not previously considered and, 
assuming its credibility, is so significant that it must be 
considered to decide the merits of the case.

4.  During the veteran's period of service, he worked as a 
tank gunner and medium tank crewman instructor and was 
exposed to continuous acoustic trauma from his duties.

5.  The evidence shows that the veteran's current tinnitus is 
associated with his exposure to acoustic trauma during 
service.


CONCLUSION OF LAW

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for tinnitus, the 
claim is reopened and readjudicated; the veteran's tinnitus 
is related to service.  38 U.S.C.A. §§ 5107(b), 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and material

The veteran seeks to reopen his claim of entitlement to 
service connection for tinnitus.  Basic entitlement to 
disability compensation may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Service connection connotes 
many factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In pertinent part, the regulations provide that service 
connection connotes many factors but basically in this 
context it means that the facts, shown by evidence, establish 
that a particular disease or injury resulting in disability 
began in service.  With chronic disease shown as such in 
service (or within the presumptive period under § 3.307) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of a 
chronic disease in service, there is required a combination 
of manifestations sufficient to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted in 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303.

In an October 1958 rating action, service connection for 
"hissing of the ears" was denied and in a January 1959 
rating decision, the RO confirmed and continued the denial, 
thereby maintaining, in the February 1959 notification 
letter, that no change was warranted in the previous 
determination, as hissing of the ears was not shown by the 
evidence of record.  The veteran did not appeal within the 
applicable time period thereafter.  As such, the 1959 rating 
action became final.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156.   

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, i.e., the new evidence bears directly and 
substantially on the specific matter, and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Fossie v. West 12 Vet. App. 1 (1998); Hodge v. West, 
155 F.3d 1356 (Fed, Cir. 1998); Evans v. Brown, 9 Vet. 
App. 273 (1996).  When determining whether evidence is new 
and material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In the 1959 rating determination, the RO considered the 
veteran's service medical and administrative records, showing 
no complaints of or findings associated with tinnitus, but 
showing while in service, the veteran's military occupational 
specialty included working as a tank gunner and medium tank 
crewman instructor.  As an instructor the veteran taught 
approximately 70 soldiers each training cycle, map reading, 
functioning of various guns and other basic military 
subjects.  The veteran specialized in demolition, mines and 
booby traps.  

The RO also considered a January 1959 Certificate of 
Attending Physician from Dr. M., demonstrating that the 
veteran recalled initially noticing hearing loss in 1946 
after being on a firing range and at that time, recalled 
experiencing stuffiness, clogging, and ringing of the ears.  
The veteran also stated that his tinnitus, which was 
bilateral and consisted of a hissing type of sound, had been 
present since 1947.  At that time, physical examination 
revealed normal findings but hearing tests revealed bilateral 
nerve type of hearing loss with drop in the high tones, which 
was believed due to acoustic trauma.  A December 1958 
audiogram was attached.

Subsequent to 1959, in an attempt to reopen his claim, in 
August 1987, the veteran submitted another formal 
application, indicating that he wished to reopen his claim of 
entitlement to service connection for tinnitus.  Duplicate 
copies of his service medical and administrative records and 
a June 1987 examination for housebound status and permanent 
need for aid and attendance, which references unrelated 
disorders, were also received.

A December 1991 medical report from P. A. R., M.D., from the 
Otolaryngology Associates, is also of record.  In the report, 
P. A. R. acknowledged the veteran's complaints of 
experiencing chronic tinnitus since 1944 as a result of being 
exposed to noise from machine guns.  At that time, although 
examination of the ears was normal, audiometric examination 
showed bilateral symmetrical sensorineural hearing loss 
consistent with noise-induced hearing loss and acoustic 
trauma.  An impression of acoustic trauma was made and the 
physician stated that the veteran had a clear-cut pattern of 
noise-induced hearing loss and it apparently dated to his 
exposure to machine guns.  

The evidence of record also consists of another application 
for entitlement to service connection dated in January 1992; 
a March 1992 statement from N. P. G., M.D., medical reports 
from H. P., M.D., of the Lakeside Family Medical Center 
extending from September 1991 to February 1992, and a March 
1992 VA examination report, all of which reference unrelated 
disorders; a January 1995 statement from H. P., M.D., 
indicating that the veteran continues to receive treatment 
for tinnitus which was secondary to anxiety; and a March 1995 
VA examination report, which shows complaints of tinnitus.  

Several medical reports associated with disorders of the 
veteran's sons, such as medical reports from L. M. S., M.D., 
extending from June 1976 through February 1994, reports from 
S. G., M.D., dated in September 1996, and reports from M. B. 
S., M.D., dated from April 1994 to April 1995, are also of 
record.

Also of record is a June 1996 statement, in which H. P., 
M.D., states that the veteran has had tinnitus since 1946, 
related to his military service, and that the disorder has 
recently worsened.  An August 1996 hearing transcript, which 
references an unrelated disorder, is also present.

In an April 1997 statement, P. A. R., M.D., states that since 
World War II, the veteran has had a history of bilateral 
tinnitus.  The physician recalled that while in service the 
veteran was a tank instructor and was exposed to artillery 
and other gunfire on a frequent basis.  Also, because of the 
veteran's complaint of tinnitus, he has had various 
evaluations over the years, including an evaluation as early 
as 1958, when Dr. M. noted a noise-induced hearing loss which 
would have been consistent with military noise exposure.  The 
veteran also had difficulty with hearing sounds with 
background noise.  After examining the veteran in April 1997, 
an impression of noise-induced hearing loss with tinnitus 
aurium was made.  P. A. R. stated, based on the veteran's 
history of loud noise exposure during service and audiogram 
characteristic of noise induced hearing loss, it seemed 
relatively obvious that his tinnitus indeed resulted from the 
hearing loss, and it is at least as likely than not that the 
veteran's disorder was caused by service.  The veteran's 
audiogram results were attached also. 

The record also contains a May 1997 sworn statement from the 
veteran's spouse, in which she states that the veteran has 
had tinnitus for the past 50 years, night and day, and the 
veteran's May 1997 and December 1998 hearing transcripts.  

At his hearings in 1997 and 1998, the veteran generally 
stated that while in service he worked as a machine gunner, 
machine gun instructor and instructor of mines and demolition 
equipment.  The veteran added that he never wore hearing 
protection while in service and that he initially noticed his 
tinnitus disorder in 1946, a week after being discharged from 
service.  The veteran then stated that he received treatment 
in 1946 and has continued to receive treatment since that 
time.  After service, the veteran stated that he attended 
college and worked as a realtor.  During the hearings, the 
veteran's spouse also testified that the veteran has had 
tinnitus since service and while the veteran did not 
complain, she had to repeat conversations on numerous 
occasions.  

Regarding the June 1996 and April 1997 medical statement, the 
evidence is new because it was not previously of record at 
the time of the 1959 denial of service connection.  This 
evidence is also material to the veteran's claim, in that, 
without adjudicating the credibility of the evidence 
submitted, the new evidence bears directly and substantially 
on the specific matter, and is so significant that it must be 
considered to fairly decide the merits of the claim.  Fossie 
v. West, 12 Vet. App. 1, (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); See Hadsell v. Brown, 4 Vet. App. 209 
(1993); 38 C.F.R. § 3.156. 

The evidence of record now reflects that the veteran has 
tinnitus and that it is at least as likely than not that his 
tinnitus is related to in-service noise exposure.  In the 
April 1997 statement, an impression of noise-induced hearing 
loss with tinnitus aurium was made, and P. A. R. stated, 
based on the veteran's history of loud noise exposure during 
service and audiogram characteristic of noise-induced hearing 
loss, it seemed relatively obvious that the tinnitus and 
hearing loss indeed result from the hearing loss.  It is at 
least as likely than not that the veteran's disorder was 
caused by service.  In addition to the foregoing, the Board 
acknowledges that while in service, the veteran worked as a 
tank gunner and medium tank instructor.  In view of the 
foregoing evidence and without adjudicating the credibility 
of the evidence submitted, the Board finds that the evidence 
bears directly and substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  Again, service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)

Based on the foregoing, the Board finds that the 
aforementioned evidence is new, in that it was not of record 
at the prior final disallowance and is not cumulative of 
other evidence of record and it is relative to and probative 
of showing that the veteran's tinnitus is related to service.  
See generally, Savage v. Gober, 10 Vet. App 489 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Consequently, new 
and material evidence to reopen the veteran's claim for 
service connection for tinnitus has been submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service connection

As previously discussed, new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for tinnitus.  Where new and material 
evidence has been submitted, the Board must reopen the claim 
and review all the evidence of record to determine the 
outcome of the claim on the merits.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

At the outset, in this case, it is acknowledged that 
subsequent to 1959 the veteran's claim of entitlement to 
service connection for tinnitus has not received initial RO 
review on a de novo basis.  It is also acknowledged that in 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the United 
States Court of Veteran's Appeals (Court) held that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider (1) whether the 
claimant has been given both adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and (2) whether, if such 
notice has not been provided, the claimant has been 
prejudiced thereby.  See also Sutton v. Brown, 9 Vet. App. 
553, 564 (1997); Curry v. Brown, 7 Vet. App. 59, 66-67 
(1994).  Generally, Bernard stands for the proposition that 
the Board should not consider issues not considered by the RO 
decision on appeal to it and if the Board does so it should 
do so only with the full and informed participation of the 
appellant.  Id.  However, it is noted that at the veteran's 
personal hearing in December 1998, the veteran's 
representative not only argued that new and material evidence 
had been presented to reopen the claim for service 
connection, but the evidence also provided a strong basis 
upon which to warrant a grant service connection.  See 
Hearing Transcript at 27.  In addition, for the reasons 
discussed below and in view of the ultimate disposition 
determined for this issue, the Board finds that additional 
development is not warranted and that its adjudication in the 
first instance will not prejudice the veteran's claim on 
appeal or his enjoyment of any statutory and regulatory 
procedural rights.  Bernard, supra. 

The veteran seeks entitlement to service connection for 
tinnitus.  The Board finds that the veteran has submitted a 
well-grounded claim.  The record shows that while in service 
the veteran worked as a tank gunner and medium tank 
instructor, that a diagnosis of tinnitus has been made, and 
that in April 1997 a physician related the veteran's tinnitus 
to in-service noise exposure.  The VA, therefore, has a duty 
to assist the veteran in the development of facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  After reviewing the 
pertinent evidence of record, the Board is satisfied that all 
necessary evidence has been received for an equitable 
disposition of the veteran's appeal and adequately developed.  
Id. 

As noted above, basic entitlement to disability compensation 
may be established for a disability resulting from personal 
injury suffered or disease contracted in the line of duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection may also be established for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all of the evidence is assembled, the VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Based on the evidence described above, the Board finds that 
the evidence is in equipoise as to the issue of entitlement 
to service connection for tinnitus.  Although tinnitus was 
not noted in service, it is acknowledged that the veteran 
incurred an acoustic trauma during service, as a tank gunner 
and medium tank instructor from 1943 to 1946.  In addition, 
there is current evidence of a tinnitus disability and a 
logical nexus between the current disability and acoustic 
trauma.  The service medical records show that the veteran 
served as a tank gunner and medium tank instructor, 
specializing in demolition, mines, and booby traps, in a 
January 1959 Certificate of Medical Examination, hearing 
tests revealed bilateral nerve-type hearing loss, which was 
believed due to acoustic trauma, and in April 1997, Dr. P. A. 
R., after examining the veteran and reviewing his history, 
recorded an impression of noise-induced hearing loss with 
tinnitus aurium, and concluded, based on the veteran's 
history of loud noise exposure during service and audiogram 
characteristic of noise induced hearing loss, it is at least 
as likely than not that the veteran's disorder was caused by 
service.  In addition to the foregoing, prior to service, no 
complaints of ear problems were documented and subsequent to 
service, the record is devoid of any intercurrent exposure to 
excessive noise.  That is, the veteran's subsequent 
manifestations of tinnitus have not been clearly attributable 
to any pre or post-service intercurrent cause.  
38 C.F.R. § 3.303(b).  After service, the veteran attended 
college and worked as a realtor.  In view of the 
aforementioned evidence of record, the veteran's history of 
incurring noise exposure during service is credible and as a 
result, the nexus element is met.  

In summary, the service medical records indicate that the 
veteran was exposed to excessive nose as a tank gunner and 
medium tank instructor and the post-service evidence of 
record shows that a diagnosis of tinnitus has been made and 
etiologically related to events from service.  As such, the 
Board can only conclude that the veteran's tinnitus is 
related to in-service exposure to excessive noise and 
exposure to acoustic trauma.  In this case, the Board 
emphasizes that regulations state that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. § 3.303.  As long as the 
evidence of record overall shows that the veteran's tinnitus 
is causally related to in-service events, entitlement to 
service connection may be established.  Caluza, 
7 Vet. App. 498.  Considering the medical statements of 
record and the recognized reasoning that the veteran's 
tinnitus is related to service and service connection is 
warranted.  38 U.S.C.A. §§ 1110, 5107; Gilbert, 
1 Vet. App. 49.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for tinnitus has been 
reopened and readjudicated; service connection for tinnitus 
is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

